Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Amendments filed on 03/07/2022, wherein Claims 1-7 have been canceled, claims 8-10 have been amended and a new claim 12 has been added. Claims 8-10 and 12 are pending.

Response to Arguments
Regarding 35 USC 112(a) rejection: Applicant's arguments filed on 03/07/2022, with respect to 35 USC 112(a) rejection, have been fully considered and they are persuasive. The 35 USC 112(a) rejection is withdrawn.

Regarding 35 USC 101 rejection: Applicant's arguments filed on 03/07/2022, with respect to 35 USC 101 rejection, have been fully considered and they are persuasive. As amended, Claims 8 and 9 no longer recite any of the judicial exceptions enumerated in the 2019 PEG. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Further, the claim does not recite a mental process because the steps are not practically performed in the human mind. Thus, the claims are eligible because they do not recite a judicial exception. The 35 USC 101 rejection is withdrawn.    

Regarding 35 USC 103 rejection: Applicant’s arguments filed on 03/07/2022 with respect to claims 8-10 and 12, have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-10 and 12 are rejected under 35 U.S.C. 103  as being unpatentable over KR20190069696 to Chul et al. (hereinafter ‘Chul’) in view of US20150120624 to Yokono et al. (hereinafter Yokono).

Regarding Claim 8: Chul discloses:
“A calculation model learning method for failure prediction” (para 0023 — “based on information such as maintenance history and failure history of equipment, it is possible to provide a pattern and cycle for maintenance and a predictive result of a failure item through a predictive model of machine learning”), comprising:
“creating a data set for machine learning only from operation information related to a specific failure of a device” (para 0033 — “according to an embodiment of the present application, the equipment failure prediction apparatus 100 collects data such as various structured data and unstructured data (e.g., text data and images) generated under a big data environment, and collects the data. By deriving only the necessary variables, it is possible to predict equipment failure based on machine learning”); para 0037 — “The data collection unit 110 may collect maintenance data by configuring a maintenance data set by connecting maintenance data for each of a plurality of parts of the equipment through a database... in order to predict equipment failure, it may be connected and stored in a data set based on a maintenance item of the equipment”;
“causing a parameter of a calculation model for failure prediction to be machine-learned” (para 0042 — “The machine learning unit 130 may update the maintenance prediction model of the equipment through machine learning by using at least one of maintenance data and variables. The machine learning unit 130 may perform learning on the generated maintenance prediction model by applying a plurality of machine learning algorithms”),
“creating another data set for machine learning only from operation information related to a failure different from the specific failure of a device” (para 0041 — “the preprocessor 120 may select at least one variable for generation of the maintenance prediction model based on the normalized data (i.e., the normalized data stored in the dataset)... the preprocessor 120 may select a variable (important variable) (i.e. another dataset, added by examiner) required for maintenance prediction based on the normalized data. Selection of these variables may be made in order to use only the variables influential in the maintenance prediction model when the maintenance prediction model (model) is generated”); and 
“causing a parameter of another calculation model for failure prediction to be machine- learned” (para 0042 — “The machine learning unit 130 may update the maintenance prediction model of the equipment through machine learning by using at least one of maintenance data and variables (i.e. including the other data set, added by examiner). The machine learning unit 130 may perform learning on the generated maintenance prediction model by applying a plurality of machine learning algorithms”).
Yet, Chul does not explicitly teach “a calculation model.”
However, Chul does teach machine learning algorithms based on calculations (see Fig. 2, para 0043-0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using a calculation model, as taught by Chul, in order to improve the accuracy and efficiency of the failure prediction for any part of the device in question.
Chul is silent on:
“through supervised learning that uses the data set as teacher data”.
	However, Yokono discloses:
“through supervised learning that uses the data set as teacher data” (para 0005 – “In supervised learning which is a technique of the machine learning, learning is generally performed by using teacher data and evaluation data which are sets of pairs of data, such as images, texts and voices, and labels representing the contents of each data”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation model learning method for failure prediction disclosed by Chul, as taught by Yokono, in order to improve the accuracy of the failure prediction in a model, since it will allow the robot to learn from failures more efficiently. 

Regarding Claim 9: Chul discloses:
“A calculation model generation method for failure prediction” (para 0023 — “based on information such as maintenance history and failure history of equipment, it is possible to provide a pattern and cycle for maintenance and a predictive result of a failure item through a predictive model of machine learning”), comprising: 
“creating a data set for machine learning only from operation information related to a specific failure of a device” (para 0033 — “according to an embodiment of the present application, the equipment failure prediction apparatus 100 collects data such as various structured data and unstructured data (e.g., text data and images) generated under a big data environment, and collects the data. By deriving only the necessary variables, it is possible to predict equipment failure based on machine learning”), para 0037 — “The data collection unit 110 may collect maintenance data by configuring a maintenance data set by connecting maintenance data for each of a plurality of parts of the equipment through a database... in order to predict equipment failure, it may be connected and stored in a data set based on a maintenance item of the equipment”);
“causing a parameter of a calculation model for failure prediction to be machine-learned” (para 0042 — “The machine learning unit 130 may update the maintenance prediction model of the equipment through machine learning by using at least one of maintenance data and variables. The machine learning unit 130 may perform learning on the generated maintenance prediction model by applying a plurality of machine learning algorithms”),
“creating another data set for machine learning only from operation information related to a failure different from the specific failure of a device” (para 0041 — “the preprocessor 120 may select at least one variable for generation of the maintenance prediction model based on the normalized data (i.e., the normalized data stored in the dataset)... the preprocessor 120 may select a variable (important variable) (i.e. another dataset, added by examiner) required for maintenance prediction based on the normalized data. Selection of these variables may be made in order to use only the variables influential in the maintenance prediction model when the maintenance prediction model (model) is generated”); and 
“causing a parameter of another calculation model for failure prediction to be machine- learned” (para 0042 — “The machine learning unit 130 may update the maintenance prediction model of the equipment through machine learning by using at least one of maintenance data and variables (i.e. including the other data set, added by examiner). The machine learning unit 130 may perform learning on the generated maintenance prediction model by applying a plurality of machine learning algorithms”).
Yet, Chul does not explicitly teach “a calculation model.”
However, Chul does teach machine learning algorithms based on calculations (see Fig. 2, para 0043-0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using a calculation model, as taught by Chul, in order to improve the accuracy and efficiency of the failure prediction for any part of the device in question.
Chul is silent on:
“through supervised learning that uses the data set as teacher data”.
	However, Yokono discloses:
“through supervised learning that uses the data set as teacher data” (para 0005 – “In supervised learning which is a technique of the machine learning, learning is generally performed by using teacher data and evaluation data which are sets of pairs of data, such as images, texts and voices, and labels representing the contents of each data”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calculation model learning method for failure prediction disclosed by Chul, as taught by Yokono, in order to improve the accuracy of the failure prediction in a model, since it will allow the robot to learn from failures more efficiently. 


Regarding Claim 10: Chul discloses the calculation model learning method according to claim 8.
Chul further discloses:
“further comprising: acquiring at least a part of operation information from the device subjected to failure prediction” (para 0055 — “the apparatus 100 for predicting equipment failure in step S301 may collect maintenance data for each of a plurality of parts of the equipment. The maintenance data may include at least one of real-time sensor result data of the equipment, failure and maintenance history data of the equipment, and equipment system data”); and
“inputting at least a part of operation information of the device subjected to failure prediction to two or more calculation models in parallel so as to operate two or more calculation models at the same time” (para 0014 - “an apparatus for predicting failure of equipment and failure of a new repair part collects (i.e. inputs, added by examiner) maintenance data for each of a plurality of parts of equipment... A data collection unit (i.e. an operation information input unit, added by examiner), a data preprocessing unit that analyzes the maintenance data to derive variables necessary for prediction, and a machine learning unit that updates the maintenance prediction model of the equipment through machine learning using at least one or more of the maintenance data and the variables”; Fig. 2; para 0025 — “Figure 2 is a diagram showing the visualization of the prediction accuracy for each of a plurality of maintenance prediction models corresponding to each of a plurality of machine learning algorithms in the equipment failure prediction apparatus according to an embodiment of the present application”; para 0050 - “The machine learning unit 130 may update the maintenance prediction model of the equipment through machine learning by using the data included in the replacement date and replacement period among the maintenance data of the first engine. The machine learning unit 130 may apply a plurality of machine learning algorithms to update the maintenance prediction model of the replacement date and replacement period of the first engine. The machine learning unit 130 may select a maintenance prediction model to which a machine learning algorithm representing the highest accuracy of the maintenance prediction model among a plurality of machine learning algorithms is applied as a maintenance prediction model of the first engine. The failure prediction unit 140 may predict equipment failure based on the maintenance prediction model”), and
“the calculation models each being generated for every two or more types of failure details of a predetermined device based on history of operation information on operation up to the occurrence of the respective failures” (para 0050 – “the data collection unit 110 may collect new maintenance data every preset period. The data preprocessor 120 may derive variables necessary for prediction by analyzing the updated data. For example, in order to predict the replacement timing of the first engine, which is one of the equipment components, the data pre-processing unit 120 may include a replacement date and time of the first engine, a replacement cycle, a replacement item, a replacement image, and a replacement text in the maintenance data (i.e. every two or more types of failure details, added by examiner)”).
Yet, Chul does not explicitly teach “a calculation model.”
However, Chul does teach machine learning algorithms based on calculations (see Fig. 2, para 0043-0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using a calculation model, as taught by Chul, in order to improve the accuracy and efficiency of the failure prediction for any part of the device in question.
Yet, Chul does not explicitly teach “failure prediction to two or more calculation models in parallel so as to operate two or more calculation models at the same time”.
However, Chul does teach several machine learning algorithms (para 0045 - “the plurality of machine learning algorithms may include at least one of a random forest algorithm, an XG Boost algorithm, and a Tensorflow algorithm”) which are applied to the operation information. It is possible to apply these three models in parallel so they would operate at the same time.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of failure prediction to two or more calculation models in parallel so as to operate two or more calculation models at the same time, as taught by Chul, in order to improve the accuracy of a prediction, since it would be beneficial to run different models in parallel on the same sets of data within the same time domain, which will allow to make a realistic comparison between different parameters’ failure predictions. 

	Regarding Claim 12: Chul/Yokono combination discloses the calculation model generation method according to claim 9.
	Chul discloses:
“acquiring at least a part of operation information from the device subjected to failure prediction” (para 0055 — “the apparatus 100 for predicting equipment failure in step S301 may collect maintenance data for each of a plurality of parts of the equipment. The maintenance data may include at least one of real-time sensor result data of the equipment, failure and maintenance history data of the equipment, and equipment system data”); and 
“inputting at least a part of operation information of the device subjected to failure prediction to two or more calculation models in parallel so as to operate two or more calculation models at the same time” (para 0014 - “an apparatus for predicting failure of equipment and failure of a new repair part collects (i.e. inputs, added by examiner) maintenance data for each of a plurality of parts of equipment... A data collection unit (i.e. an operation information input unit, added by examiner), a data preprocessing unit that analyzes the maintenance data to derive variables necessary for prediction, and a machine learning unit that updates the maintenance prediction model of the equipment through machine learning using at least one or more of the maintenance data and the variables”; Fig. 2; para 0025 — “Figure 2 is a diagram showing the visualization of the prediction accuracy for each of a plurality of maintenance prediction models corresponding to each of a plurality of machine learning algorithms in the equipment failure prediction apparatus according to an embodiment of the present application”; para 0050 - “The machine learning unit 130 may update the maintenance prediction model of the equipment through machine learning by using the data included in the replacement date and replacement period among the maintenance data of the first engine. The machine learning unit 130 may apply a plurality of machine learning algorithms to update the maintenance prediction model of the replacement date and replacement period of the first engine. The machine learning unit 130 may select a maintenance prediction model to which a machine learning algorithm representing the highest accuracy of the maintenance prediction model among a plurality of machine learning algorithms is applied as a maintenance prediction model of the first engine. The failure prediction unit 140 may predict equipment failure based on the maintenance prediction model”), and
“the calculation models each being generated for every two or more types of failure details of a predetermined device based on history of operation information on operation up to the occurrence of the respective failures” (para 0050 – “the data collection unit 110 may collect new maintenance data every preset period. The data preprocessor 120 may derive variables necessary for prediction by analyzing the updated data. For example, in order to predict the replacement timing of the first engine, which is one of the equipment components, the data pre-processing unit 120 may include a replacement date and time of the first engine, a replacement cycle, a replacement item, a replacement image, and a replacement text in the maintenance data (i.e. every two or more types of failure details, added by examiner)”).
Yet, Chul does not explicitly teach “a calculation model.”
However, Chul does teach machine learning algorithms based on calculations (see Fig. 2, para 0043-0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of using a calculation model, as taught by Chul, in order to improve the accuracy and efficiency of the failure prediction for any part of the device in question.
Yet, Chul does not explicitly teach “failure prediction to two or more calculation models in parallel so as to operate two or more calculation models at the same time”.
However, Chul does teach several machine learning algorithms (para 0045 - “the plurality of machine learning algorithms may include at least one of a random forest algorithm, an XG Boost algorithm, and a Tensorflow algorithm”) which are applied to the operation information. It is possible to apply these three models in parallel so they would operate at the same time.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitation of failure prediction to two or more calculation models in parallel so as to operate two or more calculation models at the same time, as taught by Chul, in order to improve the accuracy of a prediction, since it would be beneficial to run different models in parallel on the same sets of data within the same time domain, which will allow to make a realistic comparison between different parameters’ failure predictions. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20180300632A1 to Katoh et al. (hereinafter Katoh) discloses non-transitory computer-readable storage medium, learning method, and learning device.
US20190265657 to Inagaki et al. (hereinafter Inagaki) discloses a fault prediction system comprising a machine learning device.
US20190086980 to Tsuda et al. (hereinafter Tsuda) discloses a predicting device of a production system including a machine learning device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865                                                                                                                                                                                                        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863